 

f *- . United States District Court

 

Southern District of Texas
AO 91 (Rev. 11/11) Criminal Complaint FILED
4
UNITED STATES DISTRIYT COURT DEC 02 2019
Southern District of Texas

David J. Bradley, Clerk of Court

United States of America )
V. ) Case No. Be 4 AOb-TS
Silvia Estela CERVANTES
Defendant(s) )
CRIMINAL COMPLAINT

L, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/01/2019 in the county of Cameron in the Southern District of Texas, the defendant(s) violated:

Code Section Offense Description
Title 21, United States Code, Section 841, 846 knowingly and intentionally possess with intent to distribute 24.30
kilograms of marijuana, a Schedule I controlled substance.

This criminal complaint is based on these facts:

On December 1, 2019, Silvia Estela CERVANTES entered the United States from Mexico via the vehicle lane at the B&M Port
of Entry in Brownsville, Texas, driving a black 2015 Kia van. At the primary inspection lane, a U.S. Customs and Border
Protection Officer referred CERVANTES and the vehicle for secondary inspection.

Further inspection of the vehicle revealed a total of 58 bunles of mariuana hidden in natural voids throughout the vehicle. The
marijuana collectively weighed 24.30 kilograms.

HSI Special Agents responded to the Port of Entry to investigate. During a recorded interview, agents advised CERVANTES of
her rights which she waived. During the interview, CERVANTES admitted to knowingly and intentionally transporting a illegal
substance from Mexico into the Unites States.

{| Continued on the attached sheet.

 

Complainant's Sigifture
ip 8

Zackary Rhinehart Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

72/2 | Zl

   

 

Date Judgels signature
Brownsville, Texas Ignacio Torteya III U.S. Magistrate Judge

 

City and State Printed name and title
